 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be included in the unit, but maintains that the employmentof the rest is too irregular to warrant their inclusion in the unit.Asthe record does not afford sufficient basis for determining which ofthese employees are regular part-time employees and which are casualemployees, we shall permit all of them to vote subject to challenge.4The Employer would exclude the manager and assistant managerin each store as supervisors, but would include the two second assistantmanagers and the produce department head in each store. The Peti-tioner took no position.The manager of each store is responsible for its operations and hasauthority to hire 5 and discharge employees.The assistant managerisprimarily responsible for the grocery department, but exercisesthe same authority as the manager during the latter's absence, whichoccurs about 40 hours of the 85 hours that the store is open each week.We find that the manager and assistant manager in each store aresupervisors, and exclude them from the unit.The second assistant manager and produce department head arehourly paid employees who, in directing the work of other employees,only transmit the instructions of the manager and assistant manager.They have no authority to hire or discharge, nor to recommend suchaction.We find that they are not supervisors s and include them.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All employees at the Employer's Wynne-wood, Casa View, Garland, and Big Town stores in the greater Dallas,Texas, area, including regular part-time employees, but excludingcasual employees, meat market employees, guards and watchmen, andall supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]4 SeeGiant Markets, Inc ,107 NLRB 10, 12.' All hirings by store managers aretemporaryuntil approved by the district manager.J.P. Stevens & Company, Inc.,123 NLRB 758.Thomas Lanier and Sartain Lanier d/b/a Happ ManufacturingCompanyandInternational Ladies' Garment Workers'Union,AFL-CIO,Petitioner.Case No. 10-RC-4238. July 21, 1959SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a Decision and Direction of Election,' an election bysecret ballot was conducted on February 27, 1959, under the directionand supervision of the Acting Regional Director for the 'Tenth Re-aThomas Lanier and Sartain Lanier d/b/a Happ Manufacturing Company,10-RC-4238,February 12,19'59 (unpublished).124 NLRB No. 22. HAPP MANUFACTURING COMPANY203gion.At the conclusion of the election, the parties were furnishedwith a, tally of ballots which shows that, of approximately 210 eligiblevoters, 191 cast ballots, of which 95 were for the Petitioner, 92 werecast against the participating labor organization, and 4 were chal-lenged.The challenged ballots were sufficient in number to affectthe results of the election.On March 6, 1959, the Employer filed with the Acting RegionalDirector objections to conduct affecting results of the election.There-upon, in accordance with the Board's Rules and Regulations, theActing Regional Director conducted an investigation, and on April30, 1959, issued, and duly served on the parties, his report on objec-tions to election and challenged ballots.Both the Petitioner and theEmployer filed timely exceptions to this report.In his report the Acting Regional Director recommended that thechallenge to the ballot of Florence Witherington be sustained, andthat the challenges to the ballots of Bea.uford Mae McGee and BarbaraJean Day be overruled and that McGee's and Day's ballots be openedand counted.As no exceptions to the Acting Regional Director'sreport have been filed with respect to the foregoing challenging bal-lots, we hereby adopt the Acting Regional Director's recommendations.The ballot of Corrine S. Davis was challenged by the Board agenton the ground that her name did not appear on the eligibility list.The Acting Regional Director's investigation discloses that Daviswas discharged on February 6, 1959,2 "because of low production"and "lack of work on part of the above." The Petitioner filed chargesalleging Davis was discriminatorily discharged, but the Acting Re-gional Director refused to issue a complaint because of insufficientevidence to sustain the charge.Accordingly, the Acting RegionalDirector recommended that the challenge to Davis' ballot be sus-tained.The Petitioner, in its exceptions, urges that as a request forreview has been filed with the General Counsel seeking a reversal ofthe Acting Regional Directors' refusal to issue a complaint in thismatter, the Board should "await final determination in this matteruntil the General Counsel has an opportunity to review and decidethe issue."As the Board does not delay a representation proceedingpending the resolution of an appeal from the Regional Director'srefusal to issue a complaint, we find no merit in the Petitioner'srequest, and hereby deny it .3Accordingly, we shall adopt the ActingRegional Director's recommendation, and sustain the challenge toDavis' ballot.2 Eligibility to vote in the election was based on the payroll period ending February 7,1959.3 Sylvania Electric Products, Inc.,119 NLRB 824, at 826;Cuneo Press of Indiana,114 NLRB 764. 204DECISIONSOF NATIONAL LABORRELATIONS BOARDObjectionsIn its objections the Employer alleged, in effect that : (1) therewere five challenged ballots instead of four as set forth on the tallyof ballots; (2) the Board agent denied certain employees whose namesappeared on the eligibility list their right to vote by refusing to givethem ballots, and that he permitted other persons to vote who weresimilarly situated and about whom the same question of eligibilitywas or could have been raised, and thus there are included in the tabu-lation of ballots, a number of improperly cast ballots; and (3) on thenight preceding the election, several employees received phone callsand were threatened with personal harm or violence by the caller,and because of these threats a number of employees refrained fromcoming to work or voting in the election.As to objection (1), the Acting Regional Director's investigationdiscloses that the ballot of Evelyn R. Jackson was challenged by theBoard agent because her name was not on the eligibility list.4Achallenge envelope was prepared by the Board agent and Jackson wasinstructed as to the procedure to follow in casting a challenged ballot.The Board agent then permitted other employees who were waitingin line to vote.Notwithstanding the Board agent's instructions, Jack-son left the challenge envelope on the table and dropped her ballotin the box, thereby intermingling it with other unchallenged ballots.Subsequently, an analysis of the eligibility list shows that there shouldhave been 186 unchallenged ballots, not counting the one void ballot,whereas 187 votes were shown on the tally of ballots.'The Acting Regional Director concluded that if, after a revisedtally of ballots, it is disclosed that the Petitioner has not won the elec-tion by a majority of more than one vote, then the foregoing conductraises material and substantial issues with respect to the election, andhe recommends that the election be set aside and a new election bedirected.If, however, the Petitioner does retain more than a one-votelead after certain challenged ballots described elsewhere herein havebeen opened and counted, the Acting Regional Director would findthat the foregoing conduct does not raise material and substantialissues with respect to the election.4 Evelyn R. Jackson was terminated on February 6, 1.959, "because of low production"and "lack of work on the part of the above." It would appear she was not an eligiblevoter.The Petitioner raises the same contentions with respect to the ballot cast byJackson as it did with respect to the ballot of Davis. For the reasons set forth abovein connection with the Davis ballot, we find no merit in this contention.5We note that in a signed statement the Employer'sobserver indicated that he hadheard the Board agent tell Jackson to wait while he filled out a challenge envelope, andheard him instruct her to mark her ballot,place it in the envelope which he had filledout, and to place the envelope in the ballot box.Thereafter,according to the observer,he saw her take the ballot but leave the challenge envelope on the table,enter the votingbooth, and when she came out of the voting booth drop the ballot in the ballot box with-out the envelope.Despite his observations,it does not appear that the Employer's ob-server notified the Board agent of this irregularity at the time it was occurring. HAPPMANUFACTURING COMPANY205In its exceptions the Employer contends that the Board agent'sfailure to segregate the ballot of Jackson was conduct which im-properly influenced other voters, and which,per se,warrants settingaside the election.We find no merit in these contentions.Althoughthe intermingling of challenged ballots with unchallenged ballotsshould be diligently guarded against, we are of the opinion that underthe circumstances of this case the intermingling of one challengedballotwith the unchallenged ballots did not improperly influenceother voters and does notper sewarrant setting aside the election.'Accordingly, and in view of our other findings elsewhere herein, weshall adopt the Regional Director's recommendations and conclusionsin this respect.As to objection 2, in its exceptions, the Employer now contends ineffect that the Board agent's investigation in determining the eligibil-ity of prospective voters was incomplete in that he inquired only intothe employment dates of individuals named by the Union and of noother person on the eligibility list, and that as a result several personshired after the eligibility period were wrongfully permitted to vote.We find no merit in the exceptions.The Acting Regional Director's investigation reveals that althoughthe eligibility list was to be composed of those employees employedduring the payroll period ending February 7, 1959, the eligibility listfurnished by the Employer on the day before the election was actuallybased on the payroll period of February 21, 1959.'After the Boardagent received the eligibility list, a preelection conference was held,but the Employer did not attend.During the conference the Peti-tioner took issue with several of the names on the eligibility list,contending that certain named employees so listed were employedafter the cutoff date.About 11/2 hours before the polls opened, theBoard agent met with Employer's counsel, but was unable to resolvethe potential challenges.8At the election, the Petitioner's observerchallenged a number of employees on the grounds they were hiredafter the cutoff date.The Board agent, in procuring data for thechallenge envelope, questioned the challenged voters as to when they6 SeeJ. I. Case Company,85 NLRB 576, at 578..7 The Board agent was unaware that the wrong eligibility list had been given himuntil the investigation of the Employer's objections.8Although the Employer was the only party in a position to know exactly who hadcommenced working after the cutoff date, we note that the Employer does not claim thatit furnished the names of such employees to the Board agent. Instead,it asserts thatwhen the Board agent inquired as to the employment date of certain employees ques-tioned by thePetitioner,the Employer advised the Board agent that "some of the per-sons on the list" commenced work after the cutoff date.Under these circumstances, theEmployer is hardly in a position where it can now contend that the Board agent'sinvestigation was incomplete or improper and failed to prevent two employees who hadbeen hired after the cutoff date from casting unchallenged ballots, the Employer havingfailed to apprise the Board agent before the election that the two employees in questionwere hired after the eligibility date or to challenge them at the polls.We,like theRegionalDirector,regard the Employer'scontention to be ineffect a post-electionchallenge. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDwere employed.When it was revealed that an employee was hiredafter the cutoff date, the Board agent explained the eligibility require-ment and told each employee that he or she could elect either not tovote or vote a challenged ballot.' In view of the foregoing, and on thebasis of the entire record, and as the Board agent investigated theeligibility of all those voters brought to his attention by the challengesof the observers, we find no merit in Employer's objection 2, and wehereby overrule it.As to objection 3, in its exceptions, the Employer contends that evi-dence showed that the Petitioner and its members, agents, or repre-sentatives conducted a campaign of fear and intimidation by telephoneprior to the election, and created an atmosphere of fear and intimida-tion which made a fair election impossible.We find no merit in thesecontentions.The Acting Regional Director's investigation disclosed that severalemployees were called by telephone the evening before the election.They were called "scabby," or told "you scab, we are going to get you,"or "you remember you got a boy going to school, you had better stayout of this," or "vote no tomorrow and you will live to be sorry." Noneof the employees receiving these calls were able to identify the callingparty.10No evidence was submitted tending to show that those em-ployees receiving the calls or any other employees failed to vote becauseof the phone calls.In view of the foregoing, the anonymous phone calls, while repre-hensible, in our opinion were not such as to create a general atmos-phere of fear and reprisal among the Employer's employees.Accord-ingly, we agree with the Acting Regional Director that objection 3should be overruled.11[The Board directed that the -Regional Director for the TenthRegion shall, within 10 days from the date of this Direction, open andcount the ballots of Beauford Mae McGee and Barbara Jean Day, andserve upon the parties a supplemental tally of ballots.][The Board ordered that, if the Petitioner wins the election by amajority of more than one vote the Regional Director shall certify thePThe Employer contends that evidence supplied by it clearly shows that the Boardagent refused to permit such employees to cast a challenged ballot.We have carefullyreviewed all of the affidavits furnished during the investigation of this matter, and, innone of them do the employees state the Board agent refused to permit them to cast achallenged ballot.Moreover,even assuming the Board agent did not permit those em-ployeeswho admitted they commenced work after the cutoff date to cast challengedballots, in the circumstances of this case such conduct would not the improper as Boardagents are not required to issue ballots to obviously ineligible persons.Cooper SupplyCompany,120 NLRB 1023, at 1024.'°Although the Employer indicates that the Union or its members or representativeswere responsible for these calls, we have carefully examined the affidavits submitted byemployees receiving the calls and none of them indicate they could identify the caller.It does not appear that the Employer furnished any additional evidence to support itscontentions.21Tampa Crown Distributors,Inc.,118 NLRB 1420. SHERMAN CARWASH EQUIPMENT COMPANY207Petitioner as exclusive representative of all the employees in the unitheretofore found to be appropriate.][The Board ordered that, if the Petitioner does not win the electionby a majority of more than one vote, the election held on February 27,1959, be, and it hereby is, set aside.][The Board further ordered that, in the event the election is set aside,a second election by secret ballot shall be conducted as early as possible,but not later than 30 days from the date of this Order. The RegionalDirector shall direct and supervise the election, subject to Sections102.69 and 102.70 of the Board's Rules and Regulations.Eligible tovote are those in the unit who were employed during the payroll periodimmediately preceding the date of this Supplemental Decision, in-cluding employees who did not work during that period because theywere ill, on vacation, or temporarily laid off.Those employees in themilitary services of the United States, may vote, if they appear inperson at the polls. Ineligible to vote are employees who have, sincethat. period, quit or been discharged for cause and have not been re-hired or reinstated before the election date and employees on strikewho are not entitled to reinstatement.Those eligible shall votewhether or not they desire to be represented, for collective bargainingpurposes,by InternationalLadies'GarmentWorkers'Union,AFL-CIO.]MEMBERS BEAN and FANNING took no part in the consideration ofthe above Supplemental Decision, Direction, and Order.Sherman Car Wash Equipment CompanyandRay PasternakandMetal Processors Union,Local 28, affiliated with InternationalUnion of Doll and Toy Workers of the United States and Can-ada, AFL-CIO,Party to the Contract.Case No. 7-CA-1891.July 22, 1959DECISION AND ORDEROn March 31, 1959, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].124 NLRB No. 27.